      Case 1:17-cv-00294-DAD-BAM Document 63 Filed 02/03/21 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

 CHRISTOPHER DICKSON,                             1:17-cv-00294-DAD-BAM (PC)
                Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
 v.                                               PLAINTIFF CHRISTOPHER DICKSON,
                                                  CDCR # K-77330, BY VIDEO
                                                  CONFERENCE (VIA ZOOM)
 C. GOMEZ, et al.,
                        Defendants.               DATE: March 4, 2021
                                                  TIME: 10:00 a.m.

        Christopher Dickson, inmate, CDCR #K-77330, a necessary and material witness on his
own behalf in a Settlement Conference in this case on March 4, 2021, is confined at California
Correctional Institution, P.O. Box 1031, Tehachapi, CA 93581, in the custody of the Warden. In
order to secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus ad
Testificandum issue commanding the custodian to produce the inmate to appear by video
conference (via Zoom) on March 4, 2021, at 10:00 a.m.

       ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to appear by video conference (via Zoom) to testify before the United States District
Court at the time and place above, until completion of court proceedings or as ordered by the
court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California Correctional Institution

        WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to appear by video conference (via Zoom) to testify before the United States
District Court at the time and place above, until completion of the proceedings, or as ordered by
the court; and thereafter to return the inmate to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated: February 3, 2021                /s/ Barbara A. McAuliffe
                                 UNITED STATES MAGISTRATE JUDGE
